 

Case 3:20-cv-01234-JFS Document1-6 Filed 07/17/20 Page 1 of 3
ASSIGNMENT

For good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound by the laws of the Commonwealth of
Pennsylvania, we the undersigned hereby sell, assign and transfer to:

Name: Steer Machine Tool & Die Corporation
Address: 3113 Lake Ariel Highway, Honesdale, Pennsylvania, 18431

 

 

its successors, assigns and legal representatives, all hereinafter referred to as the Assignee, our
whole and entire right, title and interest, in and throughout the United States, in and to the
following Design Patents and any and all invention(s) which are disclosed in the said Design
Patents, including the right to assert and collect on all claims related to said Design Patents by
reason of past infringements.

1. U.S. Patent Serial No.: D758,853
Title: | Bottle Stopper

Filed: | December 10, 2014

Attorney Docket No: _$2244/40003

 

2. U.S. Patent Serial No.: |_D575,639
Title: Bottle Stopper

Filed: — April 12, 2007

Attorney Docket No: _S$2244/40003

 

Page | of 3
oon
 

 

Case 3:20-cv-01234-JFS Document1-6 Filed 07/17/20 Page 2 of 3

IN. WITNESS WHEREOF, having read the aforesaid Assignment and
intending to be legally bound thereby, I have hereunto affixed my hand and seal on this

j4 day of SO Yv ; 2OTO
(day) (month) (year)

Se LA

Name: Eric Seeuwen

Address: 308 Kemwood Drive,
Honesdale, PA 18431

 

 

STATE/COMMONWEALTH OF fh

 

: SS
COUNTY OF Wa VIC

Before me, a notary public, in and for the State/Commonwealth and County aforesaid, on this

WW a day of Si , a Jf 7d

(day) ” (month) (year)

personally appeared & C4€ De CU MWC /)

who being to me personally known, and who having first executed the foregoing instrument in
my presence and having been by me first duly sworn, did acknowledge the foregoing instrument
as his/her free deed and act, signed, sealed and delivered by him/her for the purpose therein
stated and intending to be legally bound thereby and intending that said instrument be recorded.

Ellin . Mish dA. (SEAL)

NOTARY PUBLIC

 

Commonwealth of Pennsyivania - Notary Seai

Ellen M. Pritchard, Notary Publi . Dp -/) LF
Wayne County ° My Commission Expires: fe A

My commission expires June 10, 2023
Commission number 1132361
Member, Pennsylvania Asseciation of Notaries

 

 

Page 2 of 3
O00
Case 3:20-cv-01234-JFS Document1-6 Filed 07/17/20 Page 3 of 3

IN WITNESS WHEREOF, having read the aforesaid Assignment and
intending to be legally bound thereby, I have hereunto affixed my hand and seal on this

/ va day of OU v > 20 ZO
(day) { (month) (year)

 

Name: Steven Seeuwen

Address: 111 Oak Ridge Drive, Hawley,
PA 18426

STATE/COMMONWEALTH OF fk

SS
COUNTY OF l/s V/IE .

 

 

Before me, a notary public, in and for the State‘/Commonwealth and County aforesaid, on this

Nee day of Tih ; Aol

(day) (month) (year)

 

personally appeared ‘ [; Y CVE). V2 CVIUEL)

who being to me personally known, and who having first executed the foregoing instrument in
my presence and having been by me first duly sworn, did acknowledge the foregoing instrument
as his/her free deed and act, signed, sealed and delivered by him/her for the purpose therein
stated and intending to be legally bound thereby and intending that said instrument be recorded.

 

EAL)
NOTARY PUBLIC
ith of Pennsylvania - Notary Seat
CommsienM. Pritchard, Notary Public . \ MP
Wayne County i, ; . .
My commission expires June 10; 2023 My Commission Expires: 2 Le
Commission number 1132361

 

 

 

‘Member, Pennsylvania Association of Notaries

Page 3 of 3
000
